Citation Nr: 0014994	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 316	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1961 
to November 1963.  

This appeal arises from a September 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of entitlement to a total rating 
based on individual unemployability.  

A review of the record discloses that the veteran, in the 
substantive appeal received in November 1998, raised the 
issue of entitlement to service connection for a nervous 
disorder, asserted to be secondary to his service-connected 
gastrointestinal disability.  This claim was previously 
denied by a July 1989 rating action.  As the issue of whether 
new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for a 
nervous disorder, asserted to be secondary to the 
service-connected post-operative small bowel resection with 
residual diarrhea, regional enteritis, and perforated ileum, 
is not inextricably intertwined with the current appeal and 
it is, therefore, referred to the RO for appropriate action.  


REMAND

Initially, the Board of Veterans' Appeals (Board) notes that, 
in the substantive appeal, the veteran requested a personal 
hearing before a hearing officer at the RO.  A complete and 
thorough review of the claims folder indicates, however, that 
such a hearing has not been scheduled.  Because the Board may 
not proceed with an adjudication of the veteran's claim 
without affording him an opportunity to present testimony at 
the requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1999); 38 C.F.R. § 20.700(a) 
(1999).  

Throughout the current appeal, the veteran has asserted that 
his service-connected post-operative small bowel resection 
with residual diarrhea, regional enteritis, and perforated 
ileum has rendered him unable to secure and follow any form 
of substantially gainful employment consistent with his 
education and work experience.  Significantly, a medical 
opinion has not been obtained which comments on the impact of 
the veteran's service-connected disability upon his 
employability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a VA examiner should 
generally address the extent of functional and industrial 
impairment associated with a veteran's service-connected 
disabilities when presented with a veteran seeking a total 
rating for compensation purposes based on individual 
unemployability.  Gary v. Brown, 7 Vet. App. 229, 232 (1994).  

Moreover, the Board notes that, in the substantive appeal, 
the veteran asserts that he receives gastrointestinal 
treatment at the VA Medical Center (VAMC) in Birmingham, 
Alabama.  A review of the claims folder indicates that the RO 
has not attempted to obtain copies of records of such 
treatment.  On remand, therefore, the RO should attempt to 
procure copies of records of gastrointestinal treatment that 
the veteran may have received at this medical facility.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  

2.  Additionally, the RO should obtain 
and associate with the claims file 
records of the veteran's treatment at the 
VAMC in Birmingham for his 
service-connected post-operative small 
bowel resection with residual diarrhea, 
regional enteritis, and perforated ileum  
in recent years.  

3.  The veteran should be afforded a VA 
gastrointestinal examination.  All 
indicated tests and studies should be 
accomplished, and the findings should be 
reported in detail.  In addition, the 
claims file should be made available for 
review.  The examiner should express an 
opinion as to the functional and 
industrial impairment associated with the 
veteran's post-operative small bowel 
resection with residual diarrhea, 
regional enteritis, and perforated ileum.  

4.  The RO should then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




